ON JOINT MOTION FOR CLARIFICATION

PER CURIAM.
We grant the appellee’s joint motion for clarification, withdraw our previous opinion dated October 18, 2000, and substitute the following:
We grant the Department of Children and Family Services and the attorney ad litem’s joint motion for clarification. It is our conclusion that the trial court has jurisdiction pursuant to section 61.1308(l)(b), Florida Statutes (1999), thus we reverse the order of the trial court dismissing the dependency petitions of the Department of Children and Family Services and the child’s attorney ad litem. The cause is remanded for further proceedings on said dependency petitions, including the question of the mother’s fitness. All parties, including P.C. through his counsel, shall be permitted to participate fully in said proceedings. The mother’s motion for clarification is denied.
Reversed and remanded.